REASONS FOR ALLOANCE

Claims 1, 5-8, and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art does not disclose, teach, nor suggest a display control method with the following steps:
determining, by the terminal device held by the user, a beam shaping parameter according to the to-be-displayed content and a location of a light-emitting diode (LED) array, wherein the beam shaping parameter comprises a beam direction, a beam intensity, and a scanning track of a beam, and wherein the scanning track of a beam is a movement track of the beam on the LED array;
emitting, by the terminal device held by the user, a beam to the LED array according to the beam direction and the beam intensity; and
controlling, by the terminal device held by the user, the beam to move on the LED array along the scanning track to illuminate multiple LED units on the LED array in sequence for displaying the to-be-displayed pattern on the LED array, by:
repeatedly controlling, at a preset frequency, the beam to illuminate the multiple LED units on the LED array in sequence according to the scanning track, wherein the preset frequency is a number of times of scanning along the scanning track by the beam within a unit of time.

This set of features advantageously allows displayed content to be presented on a passive LED array through beam shaping, without the need to a power supply and can be deployed with increased flexibility.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAP/

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625